m-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 1 of 57 PAGEID #: 1
a

Gase: 2:21- : ,
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

4 ad,

  
  
 
  

for the PICHAROW Np a
Southern District of Ohio LEERK OF ¢ CART
In the Matter of the Search of ) ée2] APR 30 PM 3 06
i di the the b hed OB ytde sy Le
i sel aes the person by name and adhe } Case No.7 GL 8 “4 ie CD)
iy ~ { 1. re]
2939 FAIR AVENUE, COLUMBUS, OHIO 43209 LAST. Di UMBUS

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
Property to be searched and give its location):

See Attachment A

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim, P. 41(c) is (check one or more):
at evidence of a crime;
om contraband, fruits of crime, or other items illegally possessed;
am property designed for use, intended for use, or used in committing a crime;
OC a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1752(a)(1), (a)(2) Knowingly Entering or Remaining in any Restricted Building or Grounds Without
40 U.S.C. § §104(e)(2)(D) Lawful Authority; Violent Entry and Disorderly Conduct on Capitol Grounds

The application is based on these facts:
See attached affidavit.

{ Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. | 7

ll
Applicant’s signature
Bryan C. Thompson, Special Agent, FBI

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify veliahle elertrrnicr menne)

April 30, 2021
Date:

 

City and state: Columbus, Chio

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 2 of 57 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF: |
2939 FAIR AVENUE, COLUMBUS, OHIO, | SW No.
UNDER RULE 41 |

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

I, Bryan C. Thompson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the premises known as 2939 Fair Avenue,
Columbus, Ohio, hereinafter “PREMISES,” further described in Attachment A for the things
described in Attachment B.

2. Iam a Task Force Officer with the Federal Bureau of Investigation (FBI) and is
presently tasked with investigating criminal activity in and around the Capitol grounds. As a
Task Force Officer, ] am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws,
The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S.
Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the USS.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the

public.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 3 of 57 PAGEID #: 3

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, witnesses, and agencies. This affidavit
is intended to show merely that there is sufficient probable cause for the requested warrant. It

does not set forth all of my knowledge, or the knowledge of others, about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit, I
respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§
1512(c)(2) (obstruction of Congress); 231 (civil disorders), 371 (conspiracy); 372 (conspiracy to
impede or injure officer); 1361 (destruction of government property); 1752(a)(1) and (2)
(unlawful entry on restricted buildings or grounds); and 40 U.S.C. § 5104(e)(2) (violent entry,
disorderly conduct, and other offenses on capitol grounds) (the “Target Offenses”) that have
been committed by OLIVER SARKO (“the Subject”) and other identified and unidentified
persons, including others who may have been aided and abetted by, or conspiring with, the
Subject, as well as others observed by the Subject. There is also probable cause to search the
PREMISES, further described in Attachment A, for the things described in Attachment B.

PROBABLE CAUSE
Background — The U.S. Capitol on January 6, 2021

5. The United States Capitol Police (“USCP”), the FBI, and assisting law
enforcement agencies are investigating a riot and related offenses that occurred at the United
States Capitol Building, located at 1 First Street, NW, Washington, D.C., 20510 at latitude
38.88997 and longitude -77.00906 on January 6, 2021.

6. At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square

feet of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 4 of 57 PAGEID #: 4

north to south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor
Center is 580,000 square feet and is located underground on the east side of the Capitol. On the
west side of the Capitol building is the West Front, which includes the inaugural stage
scaffolding, a variety of open concrete spaces, a fountain surrounded by a walkway, two broad
staircases, and multiple terraces at each floor. On the East Front are three Staircases, porticos on
both the House and Senate side, and two large skylights into the Visitor’s Center surrounded by a
concrete parkway. All of this area was barricaded and off limits to the public on January 6,
2021.

7. The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by USCP.
Only authorized people with appropriate identification are allowed access inside the US,
Capitol.

8. On January 6, 2021, a joint session of the United States Congress was scheduled
to convene at the U.S. Capitol to certify the vote count of the Electoral College of the 2020
Presidential Election, which took place on November 3, 2020 (“Certification”). The exterior
plaza of the U.S. Capitol was closed to members of the public.

9. A crowd began to assemble near the Capitol around 12:30 p.m. Eastern Standard
Time (EST), and at about 12:50 p.m., known and unknown individuals broke through the police
lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and
supporting law enforcement officers there to protect the U.S. Capitol.

10. The joint session began at approximately 1:00 p.m. in the House Chamber.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 5 of 57 PAGEID #: 5

11. At approximately 1:30 p.m., the House and Senate adjourned to separate
chambers to resolve a particular objection. Vice President Mike Pence was present and
presiding, first in the joint session, and then in the Senate chamber. Also around this time, USCP
ordered Congressional staff to evacuate the House Cannon Office Building and the Library of
Congress James Madison Memorial Building, in part because of a suspicious package found
nearby. Pipe bombs were later found near both the Democratic National Committee and
Republican National Committee headquarters.

12. As the proceedings continued in both the House and the Senate, USCP attempted
to keep the crowd away from the Capitol building and the proceedings underway inside. Media
reporting showed a group of individuals outside of the Capitol chanting, “Hang Mike Pence.” I
know from this investigation that some individuals believed that Vice President Pence possessed
the ability to prevent the certification of the presidential election and that his failure to do so
made him a traitor.

13. At approximately 2:00 p.m., some people in the crowd forced their way through,
up, and over additional barricades and law enforcement. The crowd advanced to the exterior
facade of the building. The crowd was not lawfully authorized to enter or remain in the building
and, prior to entering the building, no members of the crowd submitted to security screenings or
weapons checks by USCP officers or other authorized security officials. At such time, the
certification proceedings were still underway and the exterior doors and windows of the U.S.
Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 6 of 57 PAGEID #: 6

14, At about 2:10 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts. Publicly available video footage shows an unknown
individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,”

which your affiant believes was a reference to “taking” the U.S. Capitol.

A Reporter's Footage from Inside the Capitol Siege
tN ey
ame 8 /

P 1167232

 

15. Shortly thereafter, at approximately 2:20 p.m. members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about
this time, USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and
locked it down. USCP ordered a similar lockdown in the House chamber. As rioters attempted
to break into the House chamber, by breaking the windows on the chamber door, law

enforcement were forced to draw their weapons to protect the victims sheltering inside.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 7 of 57 PAGEID #: 7

16. At approximately 2:30 p.m., known and unknown subjects broke windows and
pushed past USCP and supporting law enforcement officers forcing their way into the U.S.
Capitol on both the west side and the east side of the building. Once inside, the subjects broke
windows and doors, destroyed property, stole property, and assaulted federal police officers.
Many of the federal police officers were injured and several were admitted to the hospital. The
subjects also confronted and terrorized members of Congress, Congressional staff, and the
media. The subjects carried weapons including tire irons, sledgehammers, bear spray, and tasers.
They also took police equipment from overrun police including shields and police batons. At
least one of the subjects carried a handgun with an extended magazine. These actions by the
unknown individuals resulted in the disruption and ultimate delay of the vote Certification.

17. Also at approximately 2:30 p.m., as subjects reached the rear door of the House
Chamber, USCP ordered the evacuation of lawmakers, Vice President Mike Pence, and president
pro tempore of the Senate, Charles Grassley, for their safety.

18. At around 2:45 p.m., subjects broke into the office of House Speaker Nancy
Pelosi. At about the same time, one subject was shot and killed while attempting to break into the
House chamber through the broken windows.

19. At around 2:47 p.m., subjects broke into the United States Senate Chamber.
Publicly available video shows an individual asking, “Where are they?” as they opened up the
door to the Senate Chamber. Based upon the context, law enforcement believes that the word

“they” is in reference to members of Congress.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 8 of 57 PAGEID #: 8

A Reporter's Footage from Inside the Capitol Siege ;

: ae

 

20. After subjects forced entry into the Senate Chamber, publicly available video
shows that an individual asked, “Where the fuck is Nancy?” Based upon other comments and

the context, law enforcement believes that the “Nancy” being referenced was the Speaker of the

House of Representatives, Nancy Pelosi.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 9 of 57 PAGEID #: 9

A Reporter's Footage from inside the Capitol Siege

 

21. A subject left a note on the podium on the floor of the Senate Chamber. This

note, captured by the filming reporter, stated “It’s Only A Matter of Time Justice is Coming.”

A Reporter's Footage from Inside the Capitol Siege

FAI ND 37

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 10 of 57 PAGEID #: 10

22. During the time when the subjects were inside the Capitol building, multiple
subjects were observed inside the U.S. Capito! wearing what appears to be, based upon my
training and experience, tactical vests and carrying flex cuffs. Based upon my knowledge,
training, and experience, I know that flex cuffs are a manner of restraint that are designed to be

carried in situations where a large number of individuals were expected to be taken into custody.

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 11 of 57 PAGEID #: 11

 

23. At around 2:48 p.m., DC Mayor Muriel Bowser announced a citywide curfew
beginning at 6:00 p.m.

24, — At about 3:25 p.m., law enforcement officers cleared the Senate floor.

25. Between 3:25 and around 6:30 p.m., law enforcement was able to clear the U.S.
Capitol of all of the subjects.

26. Based on these events, all proceedings of the United States Congress, including
the joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light
of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the
danger posed by individuals who had entered the U.S. Capitol without any security screening or
weapons check, Congressional proceedings could not resume until after every unauthorized

occupant had left the U.S. Capitol, and the building had been confirmed secured. The
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 12 of 57 PAGEID #: 12

proceedings resumed at approximately 8:00 pm after the building had been secured. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

27. Beginning around 8:00 p.m., the Senate resumed work on the Certification.

28. Beginning around 9:00 p.m., the House resumed work on the Certification.

29. Both chambers of Congress met and worked on the Certification within the
Capitol building until approximately 3:00 a.m. on January 7, 2021.

30. During national news coverage of the aforementioned events, video footage
which appeared to be captured on mobile devices of persons present on the scene depicted
evidence of violations of local and federal law, including scores of individuals inside the U.S.
Capitol building without authority to be there.

31. Based on my training and experience, I know that it is common for individuals to
carry and use their cell phones during large gatherings, such as the gathering that occurred in the
area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings
to allow individuals to capture photographs and video footage of the gatherings, to communicate
with other individuals about the gatherings, to coordinate with other participants at the
gatherings, and to post on social media and digital forums about the gatherings.

32. Many subjects seen on news footage in the area of the U.S. Capitol are using a
cell phone in some capacity. It appears some subjects were recording the events occurring in and
around the U.S. Capitol and others appear to be taking photos, to include photos and video of
themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 13 of 57 PAGEID #: 13

U.S. Capitol live-streamed their activities, including those described above as well as statements
about these activities.

33. Photos below, available on various publicly available news, social media, and
other media show some of the subjects within the U.S. Capitol during the riot. In several of
these photos, the individuals who broke into the U.S. Capitol can be seen holding and using cell

phones, including to take pictures and/or videos:

D4

‘,

ae* ce
7m Bin te,

 

 

1 hitps://losangeles.cbslocal.com/202 1/0 1/06/congresswoman-capitol-building-takeover-an-attempted-coup/
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 14 of 57 PAGEID #: 14

 

 

* https://www. businessinsider.com/republicans-obj ecting-to-electoral-votes-in-congress-live-updates-2021-1.

Shttps://www.thv11 .com/article/news/arkansas-man-storms-capitol-pelosi/91-4 1abde60-2390-4a9e-b5£3-
d80b0b96141e
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 15 of 57 PAGEID #: 15

Oliver Sarko Enters the Capitol

36. The facts provided in this statement are intended to show merely that there is
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter.

37. After the events of January 6, 2021, on February 1, 2021, a complainant
(“Witness-1”} provided a tip to the FBI that a Snapchat user with the display screen name of
“Oliver” posted/livestreamed a video of himself on Snapchat while he was inside the U.S Capitol
complex on January 6, 2021. Witness-1 observed the posting of the person he/she knows to be
Oliver SARKO. Witness-1 has known SARKO for years prior to the Snapchat post. According
to Witness-1, after viewing the video on Snapchat, his/her sibling sent him/her the link to the
same video of events at the Capitol posted on Snapchat. Witness-1 believed that SARKO was

inside of the U.S. Capitol Building. SARKO captioned the video with the phrase, “We're in.”

38. A second tip was provided by a second complainant (“Witness-2”). On March 1,
2021, Witness-2 informed the FBI that he/she has known Oliver SARKO for years. Witness-2
told agents that he/she often communicates with SARKO through Snapchat. Witness-2 knows
that SARKO’s Snapchat handle name is “osark21.” Witness-2 was also able to provide the FBI
with SARKO’s last known telephone number. Witness-2 is also familiar with SARKO’s voice
and recognized his voice in the video post. According to Witness-2, he/she reviewed the
post/livestream and knew that SARKO attended the Capitol riot. Witness-2 believed that
SARKO entered the U.S. Capitol Building based on his posting. Witness-2 specifically
identified SARKO by his name, “Oliver Sarko,” and identified SARKO in a photograph

presented to him/her by law enforcement.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 16 of 57 PAGEID #: 16

39. Your affiant conducted database searches regarding the listed subject (Oliver
Louis SARKO). During a review of the database search, your Affiant learned an individual

named Oliver L. SARKO is a possible user of Snapchat handle name “osark21.”

40. Based on the information provided by Witness-1 and Witness-2, your affiant
viewed the Snapchat video. Numerous video clips were posted by a user with the screen name of
“Oliver.” In one of the initial video clips, the user with a screen name of “Oliver” posts a video

with the phrase, “Walking te capitol now.” A screenshot from that video is below as Exhibit A.

Exhibit A

Walking te capitol now

 

41. Ina second video clip, the user posted a video of himself. Witness-2 observed the
entirety of the video posted by SARKO and identified SARKO as the individual depicted in the

video. Screenshots from that second video clip are below as Exhibit B. In order to confirm that
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 17 of 57 PAGEID #: 17

the unknown white male in the video was SARKO, your affiant researched photographs of
SARKO utilizing the Ohio Bureau of Motor Vehicle database. Upon viewing a DMV picture of
“Oliver Sarko” and comparing the video uploaded to Snapchat, your affiant determined that the
individual depicted in the video is likely Oliver SARKO. As the video continues, SARKO can

be heard outside of the U.S. Capitol Stating many phrases such as “We are storming the Capitol

out here,”

Exhibit B

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 18 of 57 PAGEID #: 18

42. Ina third video clip, the user, SARKO, posted a video outisde of the U.S. Capitol
Building. In the video, SARKO describes the “storming” of the U.S. Capitol Building and the

damage being done to the exterior of the U.S. Capitol Building by those attempting to make

entery into the U.S. Capitol Building,

Exhibit C

a

 

 

os ee Uma alas an el pe ee
SORA eeu ie Uc leliptep iy tl) bee's)
ne ace

sd ae | gO ;
an
l

ae

tl

r

 

t

43. In a fourth video clip, SARKO appears to be inside of the U.S. Captiol Building.
Once inside the U.S. Capitol Building, SARKO posted a video with the caption “I’m in.” A
screenshot from that video clip is below as Exhibit D. The user can also be heard stating:

“Where are the traitors?” “Bring out Pelosi!” “We won’t let you steal this country.” “We’re
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 19 of 57 PAGEID #: 19

actually breaking in right now.” “Fight for Trump!” “Beijing Biden will never be president, we

reject communism.”

Exhibit D
=
= = Wy
- .
= - - =
-- a

 

 

44. In Exhibit E, SARKO is captured on closed-circuit television within the U.S.
Capitol Building (otherwise referred to as “CCTV”) while he walking inside of the U.S. Capitol
Building. While reviewing CCTV footage, your affiant observed that the clothing worn by

SARKO in Exhibit E is consistent with closeup of SARKO in Exhibit B.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 20 of 57 PAGEID #: 20

Exhibit E

 

 

 

45. In Exhibit F, SARKO is captured on CCTV in possesion of his telephone. Your

affiant believes that this telephonic device was used to post/livestream the videos to Snapchat.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 21 of 57 PAGEID #: 21

Exhibit F

 

46. Your affiant observed additional CCTV footage in which SARKO enters two
rooms inside of the U.S. Capitol Building. Your Affiant consulted with the U.S. Capitol Police
to determine the rooms SARKO entered. According to U.S. Capitol Police, the user entered the
office of U.S. Senator Jeff Merkley. Your affiant requested closed caption television footage
from cameras within the U.S. Capitol Building. Upon reviewing the footage, your affiant
observed SARKO in the doorway of Senator Merkley’s office. A CCTV-generated still

photograph of SARKO in the doorway of Markey’s Office is below as Exhibit G.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 22 of 57 PAGEID #: 22

Exhibit G

 

47. Additional video footage captured via a cellular telephone and posted to Snapchat
shows SARKO inside of a room identified by U.S. Capitol Police as a room utilized by the
spouses of the U.S. senators. While inside of the spouses’ room, SARKO utilizes his telephone

to take video footage of rioters inside of the room. Exhibit H is a screenshot from SARKO’s

video in that room.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 23 of 57 PAGEID #: 23

Exhibit H

 

48. Exhibits F and G depict SARKO possessing and utilizing a cellular phone to take
photos and/or videos while inside of the U.S. Capitol Building. There is probable cause to
believe that SARKO and his cellular phone are currently located on his person or at the
PREMISES, 2939 Fair Avenue, Columbus, OH, 43209.

49. Based on the Snapchat video provided by W1 and W2 and footage observed from
the Capitol Police security camera footage, it is highly probable that SARKO was inside the

Capitol building during the January 6, 2021 Capitol riot.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 24 of 57 PAGEID #: 24

50. As described above, there is evidence that Subject had in his possession a digital
device while at the U.S. Capitol on January 6, 2021. In addition, based on photos and videos of
the offenses that date, numerous persons committing the Target Offenses possessed digital
devices that they used to record and post photos and videos of themselves and others committing
those offenses. Further, based on the investigation, numerous persons committing the Target
Offenses possessed digital devices to communicate with other individuals to plan their
attendance at the gatherings, to coordinate with other participants at the gatherings, and to post
on social media and digital forums about the gatherings.

51. On April 13, 2021, your affiant applied for and received authorization from U.S.
Magistrate Judge G. Michael Harvey of Washington D.C. for a search warrant for the acquisition
of geolocation information for a Sprint cellular telephone belonging to SARKO and believed to
be possessed by SARKO upon his entry into the U.S. Capitol Building. The “gps ping” warrant
has been active since on or about April 13, 2021 and is currently active.

52. On or about April 29, 2021, your affiant contacted SARKO’s father about this
investigation. On April 30, 2021, SARKO’s father indicated that SARKO would voluntarily
surrender himself to the Federal Bureau of Investigation pursuant to an arrest warrant issued for
his arrest on April 7, 2021. The arrest warrant was authorized by Magistrate Judge G. Michael
Harvey of Washington D.C.

53. On April 30, 2021, your affiant reviewed the geolocation information for
SARKO’s Sprint telephone at approximately 9:10 a.m. and learned that the cellular telephone is
present in the proximity of the PREMISES. On April 28, 2021, at approximately 3:51 p.m., it

also “pinged” to this same location near the PREMISES. Prior to that “ping”, the location
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 25 of 57 PAGEID #: 25

information received made it appear that SARKO was traveling back from the area of Pittsburgh,
Pennsylvania. This is consistent with SARKO’s father statement on April 28, 2021 about his son
being out of town and headed back to Columbus, Ohio. Additionally, your affiant confirmed that
SARKO was not in possession of the Sprint cellular telephone believed to be possessed by
SARKO on January 6, 2021.

54. While the Sprint cellular telephone is believed to be inside of the PREMISES,
your affiant has learned that SARKO no longer resides at the PREMISES. Nevertheless, your
affiant believes that there is probable cause to search the PREMISES based on the geolocation
information which evidences that SARKO’s cellular telephone possessed on January 6, 2021, is
in proximity of the PREMISES.4

55. Moreover, it is well-known that virtually all adults in the United States use mobile
digital devices, In a fact sheet from June 12, 2019, The Pew Research Center for Internet &
Technology estimated that 96% of Americans owned at least one cellular phone, and that that
same 2019 report estimated that 81% of Americans use at least one smartphone. See Mobile

Fact Sheet, https://www.pewresearch.org/internet/fact-sheet/mobile/ (last visited Jan. 9, 2021).

 

* Your affiant has calculated the location of the GPS ping in order to determine the possible
location of SARKO’s cellular telephone. The GP ping has been located at the coordinates of
39.96336,-82.92960, with an uncertainty of 3067 meters. The location of the GPS ping has
settled at an area high school which is approximately .7 miles away from the location of 2939
Fair Avenue Columbus Ohio where SARKO’s vehicle has been parked since April 28, 2021.
Based on the coordinates and the proximity of SARKO’s former residence, your affiant believes
that SARKO’s cellular telephone is in proximity of the address associated with the PREMISES.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 26 of 57 PAGEID #: 26

56. In addition, in my training and experience, it is common for individuals to back
up or preserve copies of digital media (such as photos and videos) across multiple devices to
prevent loss. Indeed, some companies provide services that seamlessly sync data across devices,
such as Apple devices and the Apple iCloud service. Thus, there is reason to believe that
evidence of the offense that originally resided on the Subject’s cell phone may also be saved to
other digital devices within the PREMISES. Moreover, here, as widely reported in the news
media related to this matter, many individuals committing the Target Offenses kept and posted
videos, photos, and commentary about their participation in these offenses, essentially bragging
about their participation, Based on that, there is also probable cause to believe that evidence
related to these offenses may have been transferred to and stored on digital devices beyond the
particular digital device the Subject possessed during the offenses.

57. Based on my training and experience, and on conversations I have had with other
law enforcement officers, I know that some individuals who participate in activities aimed at
disrupting or interfering with governmental and/or law enforcement operations have been known
to use anonymizing services and/or applications capable of encrypting communications to
protect their identity and communications. By using such tools, in some cases, the only way to
see the content of these conversations is on the electronic device that had been used to send or
receive the communications.

58. The property to be searched includes laptop computers, mobile phones, and/or
tablets owned, used, or controlled by SARKO, including but not limited to the cellphone utilized

by her as seen in security camera footage, hereinafter the “Devices.”
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 27 of 57 PAGEID #: 27

59. As described above and seen in Capitol Police security footage, there is evidence
that SARKO used digital devices in the Capitol to record his criminal actions and that of others
on January 6, 2021. There is probable cause to believe the photos and videos posted to social
media by SARKO are stored on his mobile phone and other electronic devices.

a. SARKO was captured on Capitol Police security footage utilizing a mobile
phone to take videos that were subsequently sent to WI and W2 via Snapchat.

b. Because SARKO utilized his mobile phone to take photos, there is probable
cause that the Device(s) will contain incriminating evidence, fruits,
instrumentalities or contraband related to the suspected offense and that the
information described in Attachment B remains stored on the Device(s).

c. Investigators have reason to believe that the Device(s) is currently located at
2939 FAIR AVENUE, COLUMBUS, OH, 43209 because SARKO has been
observed residing at the PREMISES.

TECHNICAL TERMS

Based on my training and experience, and information acquired from other law
enforcement officials with technical expertise, I know the terms described below have the
following meanings or characteristics:

a. “Digital device,” as used herein, includes the following three terms and

their respective definitions:
1) A “computer” means an electronic, magnetic, optical, or other high
speed data processing device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 28 of 57 PAGEID #: 28

such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that
perform information processing using a binary system to represent information. Computers
include, but are not limited to, desktop and laptop computers, smartphones, tablets,
smartwatches, and binary data processing units used in the operation of other products like
automobiles,

2) “Digital storage media,” as used herein, means any information
storage device in which information is preserved in binary form and includes electrical, optical,
and magnetic digital storage devices. Examples of digital storage media include, but are not
limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory
cards, and internal and external hard drives.

3) “Computer hardware” means all equipment that can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,
or similar computer impulses or data. Computer hardware includes any data-processing devices
(including, but not limited to, central processing units, internal and peripheral storage devices
such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory
storage devices); peripheral input/output devices (including, but not limited to, keyboards,
printers, video display monitors, modems, routers, scanners, and related communications devices
such as cables and connections), as well as any devices, mechanisms, or parts that can be used to
restrict access to computer hardware (including, but not limited to, physical keys and locks).

b. “Wireless telephone” (or mobile telephone, or cellular telephone), a type
of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through “wi-fi” networks. When communicating via
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 29 of 57 PAGEID #: 29

radio signals, these telephones send signals through networks of transmitters/receivers, enabling
communication with other wireless telephones, traditional “land line” telephones, computers, and
other digital devices. A wireless telephone usually contains a “call log,” which records the
telephone number, date, and time of calls made to and from the phone. In addition to enabling
voice communications, wireless telephones offer a broad range of applications and capabilities.
These include, variously: storing names and phone numbers in electronic “address books”;
sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,
sending, receiving, and storing still photographs and video; storing and playing back audio files;
storing dates, appointments, and other information on personal calendars; utilizing global
positioning system (“GPS”) locating and tracking technology, and accessing and downloading
information from the Internet.

c. A “tablet” is a mobile computer, typically larger than a wireless phone yet
smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones,
tablets function as wireless communication devices and can be used to access the Internet or
other wired or wireless devices through cellular networks, “wi-fi” networks, or otherwise.
Tablets typically contain programs called applications (“apps”), which, like programs on both
wireless phones, as described above, and personal computers, perform many different functions
and save data associated with those functions.

d. A “GPS” navigation device, including certain wireless phones and tablets,
uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,
and often retains records of its historical locations. Some GPS navigation devices can give a

user driving or walking directions to another location, and may contain records of the addresses
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 30 of 57 PAGEID #: 30

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly
transmits by radio a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that are publicly
available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives
signals from at least four satellites, a computer connected to that antenna can mathematically
calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

e. “Computer passwords and data security devices” means information or
items designed to restrict access to or hide computer software, documentation, or data. Data
security devices may consist of hardware, software, or other programming code, A password (a
string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data
security devices. Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming code that creates “test”
keys or “hot” keys, which perform certain pre-set security functions when touched. Data
security software or code may also encrypt, compress, hide, or “booby-trap” protected data to
make it inaccessible or unusable, as well as reverse the progress to restore it.

f. “Computer software” means digital information which can be interpreted
by a computer and any of its related components to direct the way they work. Computer
software is stored in electronic, magnetic, or other digital form. It commonly includes programs
to run operating systems, applications, and utilities.

g. Internet Protocol (“IP”) Address is a unique numeric address used by

digital devices on the Internet. An IP address, for present purposes, looks like a series of four
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 31 of 57 PAGEID #: 31

numbers, each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer
attached to the Internet must be assigned an IP address so that Internet traffic sent from and
directed to that computer may be directed properly from its source to its destination. Most
Internet service providers control a range of IP addresses. Some computers have static—that is,
long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.

h. The “Internet” is a global network of computers and other electronic
devices that communicate with each other using numerous specified protocols. Due to the
structure of the Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other are in the same
State.

i. “Internet Service Providers,” or “ISPs,” are entities that provide
individuals and businesses access to the Internet. ISPs provide a range of functions for their
customers, including access to the Internet, web hosting, e-mail, remote storage, and co-location
of computers and other communications equipment. ISPs can offer a range of options in
providing access to the Internet, including via telephone-based dial-up and broadband access via
digital subscriber line (“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically
charge a fee based upon the type of connection and volume of data, called bandwidth, which the
comnection supports. Many ISPs assign each subscriber an account name, a user name or screen
name, an e-mail address, an e-mail mailbox, and a personal password selected by the subscriber.
By using a modem, the subscriber can establish communication with an ISP and access the

Internet by using his or her account name and password.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 32 of 57 PAGEID #: 32

j. A “modem” translates signals for physical transmission to and from the
ISP, which then sends and receives the information to and from other computers connected to the
Internet.

k. A “router” often serves as a wireless Internet access point for a single or
multiple devices, and directs traffic between computers connected to a network (whether by wire
or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its
client machines and sends out requests on their behalf. The router also distributes to the relevant
client inbound traffic arriving from the Internet. A router usually retains logs for any devices
using that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

1. “Domain Name” means the common, easy-to-remember names associated
with an IP address. For example, a domain name of “www.usdoj.gov” refers to the JP address of
149.101.1.32, Domain names are typically strings of alphanumeric characters, with each level
delimited by a period. Each level, read backwards — from right to left — further identifies parts of
an organization. Examples of first-level, or top-level domains are typically .com for commercial
organizations, .gov for the governmental organizations, .org for organizations, and .edu for
educational organizations. Second-level names will further identify the organization, for
example usdoj.gov further identifies the United States governmental agency to be the
Department of Justice. Additional levels may exist as needed until each machine is uniquely
identifiable. For example, www.usdoj.gov identifies the World Wide Web server located at the

United States Department of Justice, which is part of the United States government.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 33 of 57 PAGEID #: 33

m. “Cache” means the text, image, and graphic files sent to and temporarily
stored by a user’s computer from a website accessed by the user in order to allow the user
speedier access to and interaction with that website in the future.

n. “Peer to Peer file sharing” (P2P) is a method of communication available
to Internet users through the use of special software, which may be downloaded from the
Internet. In general, P2P software allows a user to share files on a computer with other computer
users running compatible P2P software. A user may obtain files by opening the P2P software on
the user’s computer and searching for files that are currently being shared on the network. A
P2P file transfer is assisted by reference to the IP addresses of computers on the network: an IP
address identifies the location of each P2P computer and makes it possible for data to be
transferred between computers. One aspect of P2P file sharing is that multiple files may be
downloaded at the same time. Another aspect of P2P file sharing is that, when downloading a
file, portions of that file may come from multiple other users on the network to facilitate faster
downloading.

i. When a user wishes to share a file, the user adds the file to shared
library files (either by downloading a file from another user or by copying any file
into the shared directory), and the file’s hash value is recorded by the P2P
software. The hash value is independent of the file name; that is, any change in
the name of the file will not change the hash value.

ii, Third party software is available to identify the IP address of a P2P
computer that is sending a file. Such software monitors and logs Internet and

local network traffic.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 34 of 57 PAGEID #: 34

oO. “VPN” means a virtual private network. A VPN extends a private
network across public networks like the Internet. It enables a host computer to send and receive
data across shared or public networks as if they were an integral part of a private network with
all the functionality, security, and management policies of the private network. This is done by
establishing a virtual point-to-point connection through the use of dedicated connections,
encryption, or a combination of the two. The VPN connection across the Internet is technically a
wide area network (WAN) link between the sites. From a user perspective, the extended
network resources are accessed in the same way as resources available from a private network-
hence the name “virtual private network.” The communication between two VPN endpoints is
encrypted and usually cannot be intercepted by law enforcement.

p. “Encryption” is the process of encoding messages or information in such a
way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption
scheme, the message or information, referred to as plaintext, is encrypted using an encryption
algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an
encryption key, which specifies how the message is to be encoded. Any unintended party that
can see the ciphertext should not be able to determine anything about the original message. An
authorized party, however, is able to decode the ciphertext using a decryption algorithm that
usually requires a secret decryption key, to which adversaries do not have access.

q. “Malware,” short for malicious (or malevolent) software, is software used
or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content,
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 35 of 57 PAGEID #: 35

and other software. Malware is a general term used to refer to a variety of forms of hostile or
intrusive software.
COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS
60. As described above and in Attachment B, this application seeks permission to
search for evidence, fruits, contraband, instrumentalities, and information that might be found on
the PREMISES, in whatever form they are found. One form in which such items might be found
is data stored on one or more digital devices. Such devices are defined above and include any
electronic system or device capable of storing or processing data in digital form, including
central processing units; desktop computers, laptop computers, notebooks, and tablet computers;
personal digital assistants; wireless communication devices, such as telephone paging devices,
beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,
such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable
media; related communications devices, such as modems, routers, cables, and connections;
storage media, such as hard disk drives, floppy disks, USB flash drives, memory cards, optical
disks, and magnetic tapes used to store digital data (excluding analog tapes such as VHS); and
security devices. Thus, the warrant applied for would authorize the seizure of digital devices or,
potentially, the copying of stored information, all under Rule 41(€)2)(B). Based on my
knowledge, training, and experience, as well as information related to me by agents and others
involved in this investigation and in the forensic examination of digital devices, I respectfully
submit that, if digital devices are found on the PREMISES, there is probable cause to believe that
the items described in Attachment B will be stored in the Device(s) for at least the following

reasons:
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 36 of 57 PAGEID #: 36

a. Individuals who engage in criminal activity, including violations of 18
U.S.C. §§ 1512(c)(2) (obstruction of Congress); 231 (civil disorders), 371 (conspiracy); 372
(conspiracy to impede or injure officer); 1361 (destruction of government property); 1752(a)(1)
and (2) (unlawful entry on restricted buildings or grounds); and 40 U.S.C. § 5104(e)(2) (violent
entry, disorderly conduct, and other offenses on capitol grounds) (the “Target Offenses”) use
digital devices, like the Device(s), to access websites to facilitate illegal activity and to
communicate with co-conspirators online; to store on digital devices, like the Device(s),
documents and records relating to their illegal activity, which can include logs of online chats
with co-conspirators; email correspondence; text or other “Short Message Service” (“SMS”)
messages; and contact information of co-conspirators, including telephone numbers, email
addresses, identifiers for instant messaging and social medial accounts. Specifically, as
described in detail above, there is evidence to believe SARKO used the Device(s) to record,
document, disseminate, and store evidence of her criminal actions and that of others in the
Capitol on January 6, 2021.

b. Individuals who engage in the foregoing criminal activity, in the event that
they change digital devices, will often “back up” or transfer files from their old digital devices to
that of their new digital devices, so as not to lose data, including that described in the foregoing
paragraph, which would be valuable in facilitating their criminal activity.

c. Digital device files, or remnants of such files, can be recovered months or
even many years after they have been downloaded onto the medium or device, deleted, or
viewed via the Internet. Electronic files downloaded to a digital device can be stored for years at

little or no cost. Even when such files have been deleted, they can be recovered months or years
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 37 of 57 PAGEID #: 37

later using readily available forensics tools. When a person “deletes” a file on a digital device
such as a home computer, a smart phone, or a memory card, the data contained in the file does
not actually disappear; rather, that data remains on the storage medium and within the device
unless and until it is overwritten by new data. Therefore, deleted files, or remnants of deleted
files, may reside in free space or slack space — that is, in space on the digital device that is not
allocated to an active file or that is unused after a file has been allocated to a set block of storage
space — for long periods of time before they are overwritten. In addition, a digital device’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.
Similarly, files that have been viewed via the Internet are automatically downloaded into a
temporary Internet directory or “cache.” The browser typically maintains a fixed amount of
electronic storage medium space devoted to these files, and the files are only overwritten as they
are replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue” of
an electronic file from a digital device depends less on when the file was downloaded or viewed
than on a particular user’s operating system, storage capacity, and computer, smart phone, or
other digital device habits.

61. _ As further described in Attachment B, this application seeks permission to locate
not only electronic evidence or information that might serve as direct evidence of the crimes
described in this affidavit, but also for forensic electronic evidence or information that
establishes how the digital device(s) were used, the purpose of their use, who used them (or did
not), and when. Based on my knowledge, training, and experience, as well as information

related to me by agents and others involved in this investigation and in the forensic examination
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 38 of 57 PAGEID #: 38

of digital devices, I respectfully submit there is probable cause to believe that this forensic
electronic evidence and information will be in any of the Device(s) at issue here because:

a, Although some of the records called for by this warrant might be found in
the form of user-generated documents or records (such as word processing, picture, movie, or
texting files), digital devices can contain other forms of electronic evidence as well. In
particular, records of how a digital device has been used, what it has been used for, who has used
it, and who has been responsible for creating or maintaining records, documents, programs,
applications, and materials contained on the digital device(s) are, as described further in the
attachments, called for by this warrant. Those records will not always be found in digital data
that is neatly segregable from the hard drive, flash drive, memory card, or other electronic
storage media image as a whole. Digital data stored in the Device(s), not currently associated
with any file, can provide evidence of a file that was once on the storage medium but has since
been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted
from a word processing file). Virtual memory paging systems can leave digital data on a hard
drive that show what tasks and processes on a digital device were recently used. Web browsers,
e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,
memory card, or memory chip that can reveal information such as online nicknames and
passwords. Operating systems can record additional data, such as the attachment of peripherals,
the attachment of USB flash storage devices, and the times a computer, smart phone, or other
digital device was in use. Computer, smart phone, and other digital device file systems can
record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 39 of 57 PAGEID #: 39

toward the existence of evidence in other locations. Recovery of this data requires specialized
tools and a controlled laboratory environment, and also can require substantial time.

b. Forensic evidence on a digital device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, registry information,
configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,
photographs, the presence or absence of malware, and correspondence (and the data associated
with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or
controlled the digital device at a relevant time, and potentially who did not.

c. A person with appropriate familiarity with how a digital device works can,
after examining this forensic evidence in its proper context, draw conclusions about how such
digital devices were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a digital device that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in advance the records to be
sought, digital device evidence is not always data that can be merely reviewed by a review team
and passed along to investigators, Whether data stored on digital devices is evidence may
depend on other information stored on the devices and the application of knowledge about how
the devices behave. Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

e, Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 40 of 57 PAGEID #: 40

not present on the device. For example, the presence or absence of counter-forensic programs,
anti-virus programs (and associated data), and malware may be relevant to establishing the user’s
intent and the identity of the user.

f. Based on my knowledge, training and experience, when an individual uses
a digital device to communicate, document and commit a criminal offense, the individual’s
device will generally serve both as an instrumentality for committing the crime, and also as a
storage medium for evidence of the crime. The digital device is an instrumentality of the crime
because it is used as a means of committing the criminal offense. The digital device is also
likely to be a storage medium for evidence of crime. From my training and experience, I believe
that a digital device used to commit a crime of this type may contain data that is evidence of how
the digital device was used; data that was sent or received; notes as to how the criminal conduct
was achieved; records of Internet discussions about the crime; and other records that indicate the
nature of the offense and the identities of those perpetrating it.

METHODS TO BE USED TO SEARCH DIGITAL DEVICES

62. Based on my knowledge, training, and experience, as well as information related
to me by agents and others involved in this investigation and in the forensic examination of
digital devices, I know that:

a. Searching digital devices can be an extremely technical process, often
requiring specific expertise, specialized equipment, and substantial amounts of time, in part
because there are so many types of digital devices and software programs in use today. Digital
devices — whether, for example, desktop computers, mobile devices, or portable storage devices

— may be customized with a vast array of software applications, each generating a particular form
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 41 of 57 PAGEID #: 41

of information or records and each often requiring unique forensic tools, techniques, and
expertise. As a result, it may be necessary to consult with specially trained personnel who have
specific expertise in the types of digital devices, operating systems, or software applications that
are being searched, and to obtain specialized hardware and software solutions to meet the needs
of a particular forensic analysis.

b. Digital data is particularly vulnerable to inadvertent or intentional
modification or destruction, Searching digital devices can require the use of precise, scientific
procedures that are designed to maintain the integrity of digital data and to recover “hidden,”
erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic
files from digital devices also requires specialized tools and often substantial time. As a result, a
controlled environment, such as a law enforcement laboratory or similar facility, is often
essential to conducting a complete and accurate analysis of data stored on digital devices,

c. Further, as discussed above, evidence of how a digital device has been
used, the purposes for which it has been used, and who has used it, may be reflected in the
absence of particular data on a digital device. For example, to rebut a claim that the owner of a
digital device was not responsible for a particular use because the device was being controlled
remotely by malicious software, it may be necessary to show that malicious software that allows
someone else to control the digital device remotely is not present on the digital device. Evidence
of the absence of particular data or software on a digital device is not segregable from the digital
device itself. Analysis of the digital device as a whole to demonstrate the absence of particular
data or software requires specialized tools and a controlled laboratory environment and can

require substantial time.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 42 of 57 PAGEID #: 42

d. Digital device users can attempt to conceal data within digital devices
through a number of methods, including the use of innocuous or misleading filenames and
extensions. For example, files with the extension “jpg” often are image files; however, a user
can easily change the extension to “.txt” to conceal the image and make it appear as though the
file contains text. Digital device users can also attempt to conceal data by using encryption,
which means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt
the data into readable form. Digital device users may encode communications or files, including
substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby
thwarting “keyword” search techniques and necessitating continuous modification of keyword
terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend
themselves to keyword searches. Some applications for computers, smart phones, and other
digital devices, do not store data as searchable text; rather, the data is saved in a proprietary non-
text format. Documents printed by a computer, even if the document was never saved to the
hard drive, are recoverable by forensic examiners but not discoverable by keyword searches
because the printed document is stored by the computer as a graphic image and not as text. In
addition, digital device users can conceal data within another seemingly unrelated and innocuous
file in a process called “steganography.” For example, by using steganography, a digital device
user can conceal text in an image file that cannot be viewed when the image file is opened.
Digital devices may also contain “booby traps” that destroy or alter data if certain procedures are
not scrupulously followed. A substantial amount of time is necessary to extract and sort through
data that is concealed, encrypted, or subject to booby traps, to determine whether it is evidence,

contraband, or instrumentalities of a crime.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 43 of 57 PAGEID #: 43

e. Analyzing the contents of mobile devices, including tablets, can be very
labor intensive and also requires special technical skills, equipment, and software. The large,
and ever increasing, number and variety of available mobile device applications generate unique
forms of data, in different formats, and user information, all of which present formidable and
sometimes novel forensic challenges to investigators that cannot be anticipated before
examination of the device. Additionally, most smart phones and other mobile devices require
passwords for access. For example, even older iPhone 4 models, running IOS 7, deployed a type
of sophisticated encryption known as “AES-256 encryption” to secure and encrypt the operating
system and application data, which could only be bypassed with a numeric passcode. Newer cell
phones employ equally sophisticated encryption along with alpha-numeric passcodes, rendering
most smart phones inaccessible without highly sophisticated forensic tools and techniques, or
assistance from the phone manufacturer. Mobile devices used by individuals engaged in
criminal activity are often further protected and encrypted by one or more third party
applications, of which there are many. For example, one such mobile application, “Hide It Pro,”
disguises itself as an audio application, allows users to hide pictures and documents, and offers
the same sophisticated AES-256 encryption for all data stored within the database in the mobile
device.

f. Based on all of the foregoing, I respectfully submit that searching any
digital device for the information, records, or evidence pursuant to this warrant may require a
wide array of electronic data analysis techniques and may take weeks or months to complete.
Any pre-defined search protocol would only inevitably result in over- or under-inclusive

searches, and misdirected time and effort, as forensic examiners encounter technological and
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 44 of 57 PAGEID #: 44

user-created challenges, content, and software applications that cannot be anticipated in advance
of the forensic examination of the devices. In light of these difficulties, your affiant requests
permission to use whatever data analysis techniques reasonably appear to be necessary to locate
and retrieve digital information, records, or evidence within the scope of this warrant.

63. The volume of data stored on many digital devices will typically be so large that it
will be extremely impractical to search for data during the physical search of the premises.

a. Therefore, in searching for information, records, or evidence, further
described in Attachment B, law enforcement personnel executing this search warrant will
employ the following procedures:

1. Upon securing the PREMISES, law enforcement personnel will,
consistent with Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, seize any digital
devices (that is, the Device(s), within the scope of this warrant as defined above, deemed
capable of containing the information, records, or evidence described in Attachment B and
transport these items to an appropriate law enforcement laboratory or similar facility for review.
For all the reasons described above, it would not be feasible to conduct a complete, safe, and
appropriate search of any such digital devices at the PREMISES. The digital devices, and/or any
digital images thereof created by law enforcement sometimes with the aid of a technical expert,
in an appropriate setting, in aid of the examination and review, will be examined and reviewed in
order to extract and seize the information, records, or evidence described in Attachment B.

2. The analysis of the contents of the digital devices may entail any or
all of various forensic techniques as circumstances warrant. Such techniques may include, but

shall not be limited to, surveying various file “directories” and the individual files they contain
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 45 of 57 PAGEID #: 45

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a
drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”
reviewing, or reading the images or first few “pages” of such files in order to determine their
precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;
scanning storage areas for deliberately hidden files; and performing electronic “keyword”
searches through all electronic storage areas to determine whether occurrences of language
contained in such storage areas exist that are related to the subject matter of the investigation.

3. In searching the digital devices, the forensic examiners may
examine as much of the contents of the digital devices as deemed necessary to make a
determination as to whether the contents fall within the items to be seized as set forth in
Attachment B. In addition, the forensic examiners may search for and attempt to recover
“deleted,” “hidden,” or encrypted data to determine whether the contents fall within the items to
be seized as described in Attachment B. Any search techniques or protocols used in searching
the contents of the seized digital devices will be specifically chosen to identify the specific items
to be seized under this warrant.

BIOMETRIC ACCESS TO DEVICK(S)

64. This warrant permits law enforcement agents to obtain from the person of
OLIVER SARKO (but not any other individuals present at the PREMISES at the time of
execution of the warrant) the compelled display of any physical biometric characteristics (such
as fingerprint/thumbprint or facial characteristics) necessary to unlock any Device(s) requiring

such biometric access subject to seizure pursuant to this warrant for which law enforcement has
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 46 of 57 PAGEID #: 46

reasonable suspicion that the aforementioned person(s)’ physical biometric characteristics will
unlock the Device(s). The grounds for this request are as follows:

65. I know from my training and experience, as well as from information found in
publicly available materials published by device manufacturers, that many electronic devices,
particularly newer mobile devices and laptops, offer their users the ability to unlock the device
through biometric features in lieu of a numeric or alphanumeric passcode or password. These
biometric features include fingerprint scanners, facial recognition features, and iris recognition
features. Some devices offer a combination of these biometric features, and the user of such
devices can select which features they would like to utilize.

66. Ifa device is equipped with a fingerprint scanner, a user may enable the ability to
unlock the device through his or her fingerprints. For example, Apple offers a feature called
“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device.
Once a fingerprint is registered, a user can unlock the device by pressing the relevant finger to
the device’s Touch ID sensor, which is found in the round button (often referred to as the
“home” button) located at the bottom center of the front of the device. The fingerprint sensors
found on devices produced by other manufacturers have different names but operate similarly to
Touch ID.

67. If a device is equipped with a facial-recognition feature, a user may enable the
ability to unlock the device through his or her face. For example, this feature is available on
certain Android devices and is called “Trusted Face,” During the Trusted Face registration
process, the user holds the device in front of his or her face. The device’s front-facing camera

then analyzes and records data based on the user’s facial characteristics. The device can then be
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 47 of 57 PAGEID #: 47

unlocked if the front-facing camera detects a face with characteristics that match those of the
registered face. Facial recognition features found on devices produced by other manufacturers
(such as Apple’s “Face ID”) have different names but operate similarly to Trusted Face.

68. If a device is equipped with an iris-recognition feature, a user may enable the
ability to unlock the device with his or her irises. For example, on certain Microsoft devices, this
feature is called “Windows Hello.” During the Windows Hello registration, a user registers his
or her irises by holding the device in front of his or her face. The device then directs an infrared
light toward the user’s face and activates an infrared-sensitive camera to record data based on
patterns within the user’s irises. The device can then be unlocked if the infrared-sensitive
camera detects the registered irises. Iris-recognition features found on devices produced by other
manufacturers have different names but operate similarly to Windows Hello.

69. In my training and experience, users of electronic devices often enable the
aforementioned biometric features because they are considered to be a more convenient way to
unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in
some instances, biometric features are considered to be a more secure way to protect a device’s
contents. This is particularly true when the users of a device are engaged in criminal activities
and thus have a heightened concern about securing the contents of a device.

70. As discussed in this Affidavit, your Affiant has reason to believe that one or more
digital devices, the Device(s), will be found during the search. The passcode or password that
would unlock the Device(s) subject to search under this warrant currently is not known to law

enforcement. Thus, law enforcement personnel may not otherwise be able to access the data
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 48 of 57 PAGEID #: 48

contained within the Device(s), making the use of biometric features necessary to the execution
of the search authorized by this warrant.

71. also know from my training and experience, as well as from information found
in publicly available materials including those published by device manufacturers, that biometric
features will not unlock a device in some circumstances even if such features are enabled. This
can occur when a device has been restarted, inactive, or has not been unlocked for a certain
period of time. For example, Apple devices cannot be unlocked using Touch ID when: (1) more
than 48 hours has elapsed since the device was last unlocked; or, (2) when the device has not
been unlocked using a fingerprint for 8 hours and the passcode or password has not been entered
in the last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted Face if
the device has remained inactive for four hours. Biometric features from other brands carry
similar restrictions. Thus, in the event law enforcement personnel encounter a locked device
equipped with biometric features, the opportunity to unlock the device through a biometric
feature may exist for only a short time,

72. Due to the foregoing, if law enforcement personnel encounter any Device(s) that
are subject to seizure pursuant to this warrant and may be unlocked using one of the
aforementioned biometric features, this warrant permits law enforcement personnel to obtain
from the aforementioned person(s) the display of any physical biometric characteristics (such as
fingerprint/thumbprint or facial characteristics) necessary to unlock any Device(s), including to
(1) press or swipe the fingers (including thumbs) of the aforementioned person(s) to the
fingerprint scanner of the Device(s) found at the PREMISES; (2) hold the Device(s) found at the

PREMISES in front of the face of the aforementioned person(s) to activate the facial recognition
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 49 of 57 PAGEID #: 49

feature; and/or (3) hold the Device(s) found at the PREMISES in front of the face of the
aforementioned person(s) to activate the iris recognition feature, for the purpose of attempting to
unlock the Device(s) in order to search the contents as authorized by this warrant.

73. The proposed warrant does not authorize law enforcement to require that the
aforementioned person(s) state or otherwise provide the password, or identify specific biometric
characteristics (including the unique finger(s) or other physical features) that may be used to
unlock or access the Device(s). Nor does the proposed warrant authorize law enforcement to use
the fact that the warrant allows law enforcement to obtain the display of any biometric
characteristics to compel the aforementioned person(s) to state or otherwise provide that
information. However, the voluntary disclosure of such information by the aforementioned
person(s) would be permitted under the proposed warrant. To avoid confusion on that point, if
agents in executing the warrant ask any of the aforementioned person(s) for the password to any
Device(s), or to identify which biometric characteristic (including the unique finger(s) or other
physical features) unlocks any Device(s), the agents will not state or otherwise imply that the
warrant requires the person to provide such information, and will make clear that providing any
such information is voluntary and that the person is free to refuse the request.

REQUEST FOR SEALING AND SEARCH WARRANT

74. This investigation is ongoing. Premature disclosure of this application and
affidavit for Search Warrants may comprise the investigation by, among other things, disclosing
the premise matter being reviewed and the status of the investigation to date. Accordingly, it is
respectfully requested that this Application and Affidavit for Search Warrants be sealed until

further Order of the Court, except that the Government may without further order of this Court
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 50 of 57 PAGEID #: 50

disclose these materials as necessary to comply with discovery and disclosure obligations in any
prosecutions related to this matter.
CONCLUSION
75. I submit that this affidavit supports probable cause for a warrant to search the
PREMISES and person of OLIVER SARKO, as described in Attachment A and to seize the
items described in Attachment B.

Respectfully au

BRYAN C. THOMPSON

Task Force Officer
Federal Bureau of Investigation

 

Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 30, 2021.

 

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 51 of 57 PAGEID #: 51

ATTACHMENT A
Property to be searched

The property to be searched is 2939 Fair Avenue, Columbus, Ohio 43209 (the

“PREMISES”) further described as a brown, brick, two story residence.

 
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 52 of 57 PAGEID #: 52

i,

ATTACHMENT B
Property to be seized

The items to be seized are fruits, evidence, information, contraband, or

instrumentalities, in whatever form and however stored, relating to violations of 18 U.S.C. §

1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds) and 40 U.S.C.

§ 5104(e)(2)(C\(D) and (G) (entering and remaining in certain rooms in the Capitol Building,

disorderly conduct in a Capitol Building, and parading, demonstrating, or picketing in any of the

Capitol buildings) (the “Target Offenses”) that have been committed by OLIVER SARKO (“the

Subject”) and other identified and unidentified persons, as described in the search warrant

affidavit; including, but not limited to:

a.

Evidence concerning planning to unlawfully enter the U.S. Capitol, including any
maps or diagrams of the building or its internal offices;

Evidence concerning unlawful entry into the U.S. Capitol, including any property
of the U.S. Capitol;

Evidence concerning awareness of the official proceeding that was to take place at
Congress on January 6, 2021, te., the certification process of the 2020
Presidential Election;

Evidence concerning efforts to disrupt the official proceeding that was to take
place at Congress on January 6, 2021, i-e., the certification process of the 2020
Presidential Election;

Evidence relating to a conspiracy to illegally enter and/or occupy the U.S. Capitol
Building on or about January 6, 2021;

Evidence concerning the breach and unlawful entry of the United States Capitol,
and any conspiracy or plan to do so, on January 6, 2021;

Evidence concerning the riot and/or civil disorder at the United States Capitol on
January 6, 2021;
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 53 of 57 PAGEID #: 53

h, Evidence concerning the assaults of federal officers/agents and efforts to impede
such federal officers/agents in the performance of their duties the United States
Capitol on January 6, 2021;

i, Evidence concerning damage to, or theft of, property at the United States Capitol
on January 6, 2021;

j. Evidence of any conspiracy, planning, or preparation to commit those offenses;

k. Evidence concerning efforts after the fact to conceal evidence of those offenses,
or to flee prosecution for the same;

1. Evidence concerning materials, devices, or tools that were used to unlawfully
enter the U.S. Capitol by deceit or by force, including weapons and elements used
to breach the building or to counter efforts by law-enforcement, such as pepper
spray or smoke grenades;

m. Evidence of communication devices, including closed circuit radios or walkie-
talkies, that could have been used by co-conspirators to communicate during the
unlawful entry into the U.S. Capitol;

n. Evidence of the state of mind of the subject and/or other co-conspirators, ¢.g.,
intent, absence of mistake, or evidence indicating preparation or planning, or
knowledge and experience, related to the criminal activity under investigation;
and

o. Evidence concerning the identity of persons who either (i) collaborated,
conspired, or assisted (knowingly or unknowingly) the commission of the
criminal activity under investigation; or (ii) communicated with the unlawful
actors about matters relating to the criminal activity under investigation, including
records that help reveal their whereabouts.
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 54 of 57 PAGEID #: 54

2.

limited to:

3.

Records and information that constitute evidence of identity, including but not

clothing worn by the subject, to include a black hooded jacket, a black/navy
baseball cap with white adjustable strap, and black sunglasses;

clothing and other articles that reflect evidence of having participated in the
unlawful activity at the U.S. Capitol, including evidence of pepper spray or other
non-lethal crowd control remnants;

Records and information—including but not limited to documents,

communications, emails, online postings, photographs, videos, calendars, itineraries, receipts,

and financial statements—trelating to:

a.

4,

Any records and/or evidence revealing the Subject’s presence at the January 6,
2021, riot;

Any physical records, such as receipts for travel, which may serve to prove
evidence of travel of to or from Washington D.C. from December of 2020
through January of 2021;

The Subject’s (and others’s) motive and intent for traveling to the U.S. Capitol on
or about January 6, 2021; and

The Subject’s (and others’s) activities in and around Washington, D.C.,
specifically the U.S. Capitol, on or about January 6, 2021.

For any digital device which is capable of containing and reasonably could

contain fruits, evidence, information, contraband, or instrumentalities as described in the search

warrant affidavit and above, hereinafter the “Device(s)”:

a.

evidence of who used, owned, or controlled the Device(s) at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry

entries, configuration files, saved usernames and passwords, documents, browsing
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 55 of 57 PAGEID #: 55

history, user profiles, email, email contacts, chat, instant messaging logs,
photographs, and correspondence;

b. evidence of software, or the lack thereof, that would allow others to control the
Device(s), such as viruses, Trojan horses, and other forms of malicious software,
as well as evidence of the presence or absence of security software designed to
detect malicious software;

c. evidence of the attachment to the Device(s) of other storage devices or similar
containers for electronic evidence;

d. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the Device(s);

e. evidence of the times the Device(s) was used;

f. passwords, encryption keys, and other access devices that may be necessary to
access the Device(s);

g. documentation and manuals that may be necessary to access the Device(s) or to
conduct a forensic examination of the Device(s);

h. records of or information about Internet Protocol addresses used by the Device(s);

i. records of or information about the Device(s)’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses.

5. During the execution of the search of the PREMISES described in Attachment A,

law enforcement personnel are also specifically authorized to obtain from OLIVER SARKO
4
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 56 of 57 PAGEID #: 56

(“the Subject”) (but not any other individuals present at the PREMISES at the time of execution
of the warrant) the compelled display of any physical biometric characteristics (such as
fingerprint/thumbprint, facial characteristics, or iris display) necessary to unlock any Device(s)
requiring such biometric access subject to seizure pursuant to this warrant for which law
enforcement has reasonable suspicion that the aforementioned person(s)’ physical biometric
characteristics will unlock the Device(s), to include pressing fingers or thumbs against and/or
putting a face before the sensor, or any other security feature requiring biometric recognition of:

(a) any of the Device(s) found at the PREMISES,

(b) where the Device(s) are limited to those which are capable of containing
and reasonably could contain fruits, evidence, information, contraband, or
instrumentalities of the offense(s) as described in the search warrant
affidavit and warrant attachments,

for the purpose of attempting to unlock the Device(s)’s security features in order to search the
contents as authorized by this warrant.

While attempting to unlock the device by use of the compelled display of biometric
characteristics pursuant to this warrant, law enforcement is not authorized to demand that the
aforementioned person(s) state or otherwise provide the password or identify the specific
biometric characteristics (including the unique finger(s) or other physical features), that may be
used to unlock or access the Device(s). Nor does the warrant authorize law enforcement to use
the fact that the warrant allows law enforcement to obtain the display of any biometric
characteristics to compel the aforementioned person(s) to state or otherwise provide that

information. However, the voluntary disclosure of such information by the aforementioned
5
Case: 2:21-mj-00309-KAJ Doc #: 1 Filed: 04/30/21 Page: 57 of 57 PAGEID #: 57

person(s) is permitted. To avoid confusion on that point, if agents in executing the warrant ask
any of the aforementioned person(s) for the password to any Device(s), or to identify which
biometric characteristic (including the unique finger(s) or other physical features) unlocks any
Device(s), the agents will not state or otherwise imply that the warrant requires the person to
provide such information, and will make clear that providing any such information is voluntary

and that the person is free to refuse the request.
